People v Long (2017 NY Slip Op 05332)





People v Long


2017 NY Slip Op 05332


Decided on June 30, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


544 KA 14-01076

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vVINCENT S. LONG, DEFENDANT-APPELLANT. (APPEAL NO. 3.) 


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (BRADLEY E. KEEM OF COUNSEL), FOR DEFENDANT-APPELLANT.
BROOKS T. BAKER, DISTRICT ATTORNEY, BATH (JOHN C. TUNNEY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Steuben County Court (Marianne Furfure, A.J.), rendered February 13, 2014. The judgment convicted defendant, upon his plea of guilty, of bribing a witness. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Long ([appeal No. 1] ___ AD3d ___ [June 30, 2017]).
Entered: June 30, 2017
Frances E. Cafarell
Clerk of the Court